By the Court.
The plaintiff seeks in this action of tort to recover compensation for damage to his automobile caused on August 21, 1933, by the negligence of the defendant. The defendant pleaded a release signed by the plaintiff and his wife reciting the receipt of $650 in settlement of “our disputed claims against Charles E. Gane for injuries received by me on August 21st, 19331 £1933], for six hundred fifty and 00/100 (650.00) dollars which amount we have received and we release the said Charles E. Gane from any and all claims by reason of the said accident.” There was testimony to the effect that it was orally agreed that the release did not affect the right of the plaintiff to recover for damage to his automobile due to the accident. There was a finding that such an agreement was made.
*58The plaintiff was not entitled to recover. The release was explicit. It covered all claims arising out of the accident. Its written terms could not be varied by paroi evidence. Brown v. Cambridge, 3 Allen, 474. Goldenberg v. Taglino, 218 Mass. 357. Butler v. Prussian, 252 Mass. 265. Radovsky v. Wexler, 273 Mass. 254. Hirsch v. Fisher, 278 Mass. 492, 495.

Order of judgment for defendant affirmed.